Citation Nr: 0916904	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a left orbital fracture with diplopia as a 
result of medical treatment furnished at a VA Medical Center 
(VAMC).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
August 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  Specifically, 
the Board has received copies of the Veteran's service 
treatment records and VA medical records.  Although the 
Veteran did not submit a waiver of the RO's initial 
consideration of the evidence, the Board notes that some of 
the evidence is duplicative of that already associated with 
the claims file.  Moreover, the non-duplicative evidence is 
not relevant to the issue on appeal, as it does not pertain 
to the Veteran's residuals of a left orbital fracture with 
diplopia.  Therefore, the Board will proceed with a decision 
on the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his left orbital floor fracture with diplopia, 
nor does the evidence show that any additional disability was 
an event that was not reasonably foreseeable.





CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for treatment furnished for a left orbital floor fracture 
with diplopia at a VA Medical Center have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in December 2005.  Nevertheless, the RO did 
send the Veteran a letter in May 2006 which did meet the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim was readjudicated in 
a supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively,"  
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that was 
necessary to substantiate his claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VA Medical Center 
(VAMC).  Specifically, the May 2006 letter stated that he 
needed evidence showing that he has additional disability or 
the aggravation of an existing disease or injury that was the 
direct result of VA fault, such as carelessness, negligence, 
lack of proper skill, or error in judgment, or was not a 
reasonably expected result or complication of VA care or 
treatment.  Additionally, the March 2006 statement of the 
case (SOC) and the March 2007 supplemental statement of the 
case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the May 2006 letter 
informed the Veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the May 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  The RO also 
requested the Veteran's records from the Social Security 
Administration (SSA); however, an August 2007 response from 
SSA indicated that the Veteran was not entitled to benefits 
and that there was no medical evidence on file.  In addition, 
the Veteran was also afforded a VA examination in September 
2005, and a medical opinion was obtained in November 2005.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.





Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault). 
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered.  38 C.F.R. § 
3.358(c).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The medical 
evidence of record does not show that the Veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  The Veteran has essentially contended that he 
currently has a left eye disorder that worsened as a result 
of a surgical procedure that was performed by VA.  VA medical 
records do indicate that he underwent a left orbital floor 
fracture repair in April 1998 at the VAMC in Indianapolis, 
Indiana.  It was noted at that time that he had fallen as a 
child and sustained a left orbital floor fracture with 
subsequent entrapment of the inferior rectus.  He also 
complained of increased diplopia prior to the surgical 
procedure.  

The surgeon indicated that there was an extensive discussion 
of the risks, benefits, and alternatives to the surgical 
procedure and that the Veteran willingly signed the consent 
form in the preoperative holding area without duress or 
coercion.  The signed consent form is associated with the 
claims file and does indicate that the nature and purpose of 
the operation or procedure, possible alternative methods of 
treatment, the risks involved, and possibility of 
complications had been fully explained to the Veteran.  It 
was also noted that the risks included decreased vision, 
bleeding, infection, damage to the eyeball, a lower eyelid, 
and a need for further surgery and that the Veteran had the 
opportunity to ask questions to indicate his understanding of 
the discussion.

Following the surgery, the surgeon stated that the Veteran 
tolerated the procedure extremely well.  The eye was 
inspected, and all instruments had been removed.  The Veteran 
was then awakened and taken to the recovery room in good 
condition.  He was considered to be in stable condition and 
was discharged on the same day.  
VA medical records dated in May 1998 indicate that the 
Veteran believed that his eye movement was mildly to moderate 
worse, yet the treating physician's impression was that his 
condition was stable.  He was advised to continue his 
exercises and taking his prescribed medication.  He was later 
seen in March 1999 for a consultation at which time it was 
noted that his surgeon had indicated that the surgery had 
improved the Veteran's eye motility.  An examination did 
reveal diplopia in extreme down gaze or in up gaze beyond 
approximately 20 degrees.  It was noted that his physicians 
did not believe that the motility of the left globe could be 
improved.  As such, the only alternative was to operate on 
his right eye.  

VA medical records dated in June 1999 and December 1999 
document the Veteran as still having diplopia, but he was 
later seen in February 2000 at which time it was noted that 
his diplopia had improved with a prism in his glasses.  In 
fact, it was noted that he did not have diplopia at that 
time.  

VA medical records dated in March 2003 diagnosed the Veteran 
as having restrictive myopathy without diplopia in primary 
gaze as well as anisometropia.  VA medical records dated in 
July 2005 also indicated that he had suspected glaucoma, 
extraocular muscle myopthies, dry eye glands with meiboian 
gland dysfunction, anisometropia, and mixed astigmatism 
presbyopia.  

The Veteran was later afforded a VA examination in September 
2005 at which time he reported having double vision whenever 
he looked up and to the left.  He also stated that the 
sensation on the left side of his face was not the same.  He 
did report that his visual acuity was fine otherwise.  
Following a physical examination, the Veteran was assessed as 
having restriction of the left eye secondary to entrapment of 
the left inferior rectus muscle due to a floor fracture.  It 
was noted that he had significant restriction of the left eye 
in upgaze and mild restriction in left gaze, which caused him 
diplopia in those fields of vision.  He did not have diplopia 
in primary gaze.  He also had a normal cup-to-disk ratio, but 
spectacle correction needed to be continued for 
anisometropia.  

Nevertheless, the November 2005 VA examiner reviewed the 
claims file and observed that the Veteran had suffered a fall 
as a child that led to a left orbital floor fracture with 
subsequent entrapment.  It was noted that he later underwent 
a left orbital floor fracture repair in April 1998 and that 
postoperative documents showed that he still had significant 
diplopia on the side gaze.  However, the examiner opined that 
it was less likely than not that the Veteran's diplopia 
condition worsened due to his surgery in April 1998.  The 
Veteran has not submitted any medical evidence showing 
otherwise.

VA medical records dated in December 2006 do indicate that 
the Veteran has a history of restrictive myopathy in the left 
eye secondary to a floor fracture and that he still has 
residual cheek issues as a result of surgery to free the left 
eye muscle.  However, these observations appear to be the 
Veteran's own reported history, as opposed to those of the 
treating physician.  Indeed, the medical evidence of record 
does not document an actual diagnosis pertaining to his 
cheek.  The Board notes that mere recitation of the Veteran's 
self-reported lay history would not constitute competent 
medical evidence of diagnosis or causality.  See LeShore v. 
Brown, 8 Vet. App. 406 (1996).  In addition, medical opinions 
premised upon an unsubstantiated account of a claimant are of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Moreover, even assuming that the Veteran does have residuals 
from the surgery affecting his cheek, there is no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
Nor is there any indication that the result was not 
reasonably foreseeable.  

Simply put, there is no evidence that the Veteran currently 
suffers from an additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care for the Veteran's left orbital 
floor fracture with diplopia or that was the result of an 
event not reasonably foreseeable.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for compensation under 38 U.S.C.A. § 
1151.  Accordingly, the Board concludes that compensation for 
additional disability is not warranted.


ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VAMC for a left orbital 
fracture with diplopia is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


